Citation Nr: 0632061	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed general 
muscle weakness.  

2.  Entitlement to service connection for a claimed left leg 
disorder.  

3.  Entitlement to service connection for a claimed right leg 
disorder.  

4.  Entitlement to service connection for a claimed 
respiratory disorder.  

5.  Entitlement to service connection for a claimed left hand 
tremor.  

6.  Entitlement to service connection for a claimed right 
hand tremor.  

7.  Entitlement to service connection for claimed 
irritability and shyness.  

8.  Entitlement to service connection for claimed insomnia.  

9.  Entitlement to service connection for claimed memory 
loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 RO rating decision.  

The matters of service connection for general muscle 
weakness, a left hand tremor, a right hand tremor and memory 
loss require further development.  Therefore, they are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did not manifest a disorder of either leg, a 
respiratory condition or complaints or findings of 
iritability, shyness or insomnia in service or for many years 
thereafter.  

2.  The currently demonstrated obstructive airways 
dysfunction is not shown to be due to any event or incident, 
to include mercury poisoning, of the veteran's period of 
active service.  

3.  The veteran currently is not shown to have a left or 
right disorder due to any event or incident of his active 
service.  

4.  The veteran is not shown to suffer from irritability, 
shyness or insomnia due to due any event or incident of his 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's respiratory disability, including 
obstructive airways dysfunction, is not due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  The veteran is not shown to have a right leg disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The veteran is not shown to have a left leg disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran is not shown to have a disability manifested 
by irritability and shyness due to disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  The veteran is not shown to have a disability manifested 
by insomnia due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in October 2003, the RO informed the 
veteran that in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as the veteran's service medical records; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) set forth the text of those laws 
and regulations.  Moreover, the SOC and SSOC notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

As noted hereinabove, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish the degree of disability or the 
effective dates for the disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Where, as in this case, service connection is denied for 
bilateral leg disability; respiratory disability; disability 
manifested by irritability and shyness; and disability 
manifested by insomnia, no disability ratings or effective 
dates are assigned.  Consequently, an question of notice with 
respect to those two elements is moot.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for leg 
disorders, a respiratory condition or a disability manifested 
by irritability, shyness or insomnia.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any of those 
claims.  As such, there is no prejudice to the veteran due to 
a failure to assist him with the claims of service connection 
for bilateral leg disability; respiratory disability; 
disability manifested by irritability and shyness; and 
disability manifested by insomnia.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

The veteran contends that he has leg disorders, a respiratory 
condition and irritability, shyness and insomnia as the 
result of his exposure to mercury in service.  

In April 2003, the Board denied the veteran's claim of 
service connection for dental disability, claimed as the 
result of mercury exposure in service.  However, the Board 
acknowledged that the veteran had had such exposure in 
service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  Right Leg. 

A careful review of the veteran's service medical records, 
including the reports of his service entrance and service 
separation examinations, shows that they are negative for 
complaints or findings referable to a right leg disorder.  

The post-service medical records significantly are found on 
review to be similarly unremarkable.  

Absent competent evidence of current right leg disability, 
the claim of service connection must be denied.  


B.  Left Leg. 

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations, 
are also negative for left leg disability of any kind.

During treatment for an eye disorder in October 2004, the 
veteran complained of a one day history of left calf pain 
after walking.  Although he reportedly walked well and the 
pain was relieved with over-the-counter topical medication, 
the veteran thought he had arthritis in the left leg.  
Indeed, the diagnosis was that of questionable osteoarthritis 
versus a pulled muscle.  

During multiple VA examinations in April 2005, including a 
neurologic examination, the veteran reported nocturnal cramps 
in his left leg.  However, he continued to demonstrate a 
normal gait, and there were no clinical findings of left leg 
disability of any kind.  

Absent competent evidence of current left leg disability, the 
claim of service connection must be denied.  


C.  Respiratory 

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations, 
are completely negative for any complaints or clinical 
findings of a respiratory disorder.  

Such disability was not shown until an April 2005 VA 
examination noting that the veteran had a history of 
pneumonia (the last time in 1992), and pulmonary function 
studies showed the presence obstructive airways dysfunction.  

No competent evidence, however, has been presented to relate 
the development of any current lung disability to an incident 
or event of the veteran's service, including his reported 
mercury exposure.  

Indeed, following the VA examination, the examiner opined 
that, while exposure to mercury vapor could result in acute, 
transitory pneumonitis, such exposure did not cause any 
chronic lung conditions.  

Absent competent evidence of a nexus with service, the claim 
of service connection must be denied.  


D.  Irritability and Shyness

A careful review of the service medical records, including 
the reports of his service entrance and service separation 
examinations, shows they are negative for any complaints or 
clinical findings of irritability or shyness.  

Following a VA dental examination in September 2002, the 
examiner reported that mercury exposure at toxic levels 
manifested as neurologic disturbances, including 
irritability.  The examiner recommended that the veteran be 
evaluated by a physician.  

During the recent VA psychiatric examination, the veteran 
demonstrated no impulse control problems or significant mood 
disorder.  

Moreover, the examiner stated that shyness was not related to 
mercury exposure and that the veteran's self-described 
shyness was belied by his close familial relations and 
pursuit of social activities.  

In any event, there was no diagnosis of disability manifested 
by irritability and/or shyness.

Absent competent evidence of disability manifested by shyness 
and irritability, the claim of service connection must be 
denied.  


E.  Insomnia

The service medical records, including the reports of his 
service entrance and service separation examinations, also 
are negative for any complaints or clinical findings of 
insomnia. 

The post-service records, including reports of April 2005 VA 
neurologic and psychiatric examinations, are similarly 
unremarkable.  Indeed, during the psychiatric examination, it 
was noted that he got at least 8 hours, albeit restless, 
sleep each night.  In any event, there was no competent 
evidence that the veteran has disability manifested by 
insomnia.  

Absent competent evidence of disability manifested by 
insomnia, the claim of service connection in this regard must 
be denied.  



ORDER

Service connection for left leg disorder is denied.  

Service connection for right leg disorder is denied.  

Service connection for respiratory disorder is denied.  

Service connection for irritability and shyness is denied.  

Service connection for insomnia is denied.  




REMAND

The veteran also seeks service connection for manifestations 
of general muscle weakness, a left and right hand tremor and 
memory loss.  

The articles received in February 1999 indicate that chronic 
mercury poisoning can lead to various conditions, including 
hand tremors.  

Following a VA dental examination in September 2002, the 
examiner reported that mercury exposure at toxic levels 
manifested as neurologic disturbances such as tremors.  

Following a VA psychiatric examination in April 2005, the 
examiner noted that the veteran could be having significant 
cognitive issues and suggested that neuropsychological 
testing might be helpful.  

During a VA neurologic examination in April 2005, the veteran 
was found to have an essential tremor, bilaterally and 
generalized weakness.  The examiner stated that there was no 
evidence of significant impairment but that the veteran was 
to be seen by the Neuropsychology Service.  

As noted, the veteran has not yet been notified of the 
disability rating criteria or the potential effect dates 
should service connection be granted for disability 
manifested by general muscle weakness; a left hand tremor; a 
right hand tremor; and/or disability manifested by memory 
loss.  Dingess.  

Accordingly, the veteran's remaining issues are REMANDED to 
the RO for the following actions:

1.  The RO should notify the veteran that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is awarded 
for disability manifested by general 
muscle weakness; a left hand tremor; a 
right hand tremor; and/or disability 
manifested by memory loss.  
Dingess/Hartman.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
identify any health care provider who 
treated/examined him for neuropsychologic 
disability following his VA psychiatric 
and neurologic examinations in 
April 2005.  

Based on the response, the RO should then 
contact any identified health care 
providers directly and request the 
record(s) of such neuropsychologic 
treatment/examination(s).  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
general muscle weakness, hand tremors and 
memory loss.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
general muscle weakness, hand tremors or 
memory loss were caused by the reported 
exposure to mercury or other event or 
incident of the veteran's period of 
active service.  The rationale for all 
opinions must be set forth in writing.  

4.  When all indicated action has been 
accomplished, then the RO should review 
the issues of service-connection for 
general muscle weakness, a left hand 
tremor, a right hand tremor or memory 
loss in light of the entire evidentiary 
record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


